Citation Nr: 1546829	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to May 11, 2012, and greater than 50 percent thereafter for depression.

2.  Entitlement to a disability rating greater than 20 percent effective January 1, 2009, for a left knee meniscus tear.

3.  Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left knee meniscal tear beyond January 1, 2009.

4.  Entitlement to a disability rating greater than 10 percent for left knee arthritis.

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status effective January 1, 2009.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for septal perforation, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in March 2006.

7.  Whether new and material evidence has been received to reopen a claim of service connection for right shoulder impingement.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected left knee meniscus tear, left knee arthritis, and lumbar spine degenerative disc disease and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1994 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO assigned a higher 10 percent rating effective August 17, 2006, for the Veteran's service-connected left knee arthritis (which was characterized as left knee degenerative changes (claimed as traumatic arthritis and degenerative scoliosis)) and denied the Veteran's TDIU claim along with his claim of service connection for depression (which was characterized as a claim for compensation under 38 U.S.C.A. § 1151 for depression (claimed with insomnia and anger)).  The RO also essentially reopened the Veteran's previously denied claim of service connection for right shoulder impingement (which was characterized as right shoulder impingement (also claimed as pain and arm numbness)) and denied this claim on the merits.  

This matter also is on appeal from a May 2009 rating decision in which the RO assigned a 100 percent rating effective September 5, 2008, based on surgical treatment necessitating convalescence and a 20 percent rating effective January 1, 2009, for the Veteran's service-connected left knee meniscus tear and denied a claim for a disability rating greater than 10 percent for the Veteran's service-connected left knee arthritis (which was characterized as left knee degenerative changes (claimed as traumatic arthritis and degenerative sclerosis)).  The RO also granted special monthly compensation (SMC) based on housebound criteria being met effective from September 5, 2008, to January 1, 2009, the convalescence period for the Veteran's left knee surgery.  The RO further denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for septal perforation, claimed as due to VA negligence in providing surgical treatment in March 2006 (which was characterized as a service connection claim for septal perforation) ("1151 claim").  

This matter also is on appeal from a July 2009 rating decision in which the RO granted the Veteran's claim of service connection for depression, assigning a 30 percent rating effective July 28, 2008.  Subsequently, by rating decision dated in May 2012, the RO increased the Veteran's disability rating for depression from 30 percent to 50 percent disabling effective May 11, 2012.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for depression, the Board characterized the claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher 50 percent rating for depression during the pendency of the appeal, inasmuch as higher ratings for this disability are available before and after May 11, 2012, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this issue as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

An RO hearing was held on the Veteran's claims in October 2010 and a copy of the hearing transcript has been added to the record.  

A videoconference Board hearing was held at the RO in October 2012 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript also has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The Board observes that, in a March 2006 rating decision, the RO denied the Veteran's claim of service connection for right shoulder impingement.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for right shoulder impingement is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In June 2014, the Veteran changed his representative from Veterans of Foreign Wars (VFW) to Texas Veterans Commission (TVC).  Unfortunately, VA correspondence dated after June 2014 was sent in error to VFW rather than TVC.  VFW also submitted an Informal Hearing Presentation (IHP) on the Veteran's behalf to the Board in January 2015.  The Board corrected this due process error by re-sending correspondence to TVC in July 2015 and updating its electronic records systems to ensure that TVC is listed as the Veteran's current service representative.

The Veteran has contended that he is unemployable due to disabilities of the left knee, shoulder, back, and left leg; because service connection is in effect only for left knee arthritis, left knee meniscus tear, and for lumbar spine degenerative disc disease and degenerative joint disease, and because non-service-connected disabilities may not be considered by VA in evaluating a TDIU claim, the Veteran's TDIU claim is characterized as stated on the title page of this decision.  To the extent that the Veteran contends that other service-connected disabilities preclude his employability, he is invited to file such claim at his local RO.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the appellant's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through January 2015.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected left knee meniscus tear, left knee arthritis, and lumbar spine degenerative disc disease and degenerative joint disease.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that, prior to May 11, 2012,  the Veteran's service-connected depression was manifested by, at worst, mild symptoms, sleep disturbance, hypervigilance, panic attacks twice a week, emotional detachment, and emotional numbing.

2.  The record evidence shows that, effective May 11, 2012, the Veteran's service-connected depression has been manifested by, at worst, moderate symptoms, self-isolative behaviors, and low frustration tolerance.

3.  The record evidence shows that, effective January 1, 2009, the Veteran's service-connected left knee meniscus tear has been manifested by, at worst, complaints of pain, an antalgic gait, instability due to surgical changes, reported frequent falls, and crepitation.

4.  The record evidence shows that the Veteran had surgical revision of a left knee arthroscopy and partial medial meniscectomy on September 5, 2008.

5.  The record evidence shows that, on private outpatient treatment on December 15, 2008, the Veteran advised his left knee surgeon that he planned to return to work; this is considered to be the end of his convalescence following surgical revision of a left knee arthroscopy and partial medial meniscectomy on September 5, 2008. 

6.  The record evidence shows that the Veteran's service-connected left knee arthritis is manifested by, at worst, x-ray evidence of mild osteoarthritis and complaints of left knee pain.

7.  The record evidence shows that, effective January 1, 2009, the Veteran is not in need of the regular aid and attendance of another person and is not housebound as a result of his service-connected disabilities.

8.  The record evidence shows that the Veteran's septal perforation was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.

9.  In a decision dated on February 24, 2006, and issued to the Veteran on March 2, 2006, the RO denied the Veteran's claim of service connection for right shoulder impingement; this decision was not appealed and became final.

10.  The evidence received since the March 2006 RO decision is either cumulative or redundant of evidence previously considered in support of the claim of service connection for right shoulder impingement and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent prior to May 11, 2012, and greater than 50 percent thereafter for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  The criteria for a disability rating greater than 20 percent effective January 1, 2009, for a left knee meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5259-5257 (2015).

3.  The criteria for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left knee meniscal tear beyond January 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2015).

4.  The criteria for a disability rating greater than 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).

5.  The criteria for SMC based on the need for aid and attendance and/or housebound status have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 4.3 (2015).  

6.  The criteria for entitlement to compensation for septal perforation, claimed as a result of VA surgical treatment in March 2006, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).

7.  The March 2006 RO decision, which denied the claim of service connection for right shoulder impingement, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

8.  Evidence received since the March 2006 RO decision in support of the claim of service connection for right shoulder impingement is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2006; June 2007; May, June, and July 2008; and in January, February, March, May, and in December 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence demonstrating his entitlement to increased ratings for left knee meniscus tear, including whether additional compensation under § 4.30 was warranted, and for left knee arthritis, special monthly compensation, entitlement to additional compensation under 38 U.S.C.A. § 1151, and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The September 2006 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, in a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there is no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in January 2009.  By contrast, based on informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the higher initial rating claim for depression.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran's higher initial rating claim for depression is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The VCAA notice letters issued during the pendency of this appeal notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for depression, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting increased ratings for left knee meniscus tear, including on the basis of § 4.30 entitlement, or for left knee arthritis, or a higher initial rating for depression.  The evidence also does not support granting special monthly compensation or the Veteran's 1151 claim.  The evidence further does not support reopening the Veteran's claim of service connection for right shoulder impingement.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  All of the VCAA notice issued during the pendency of this appeal was provided to the Veteran and his service representative prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for depression, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2012 Board hearing, the AVLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including all of the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from VFW, his then-service representative.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for depression, an examination is not required with respect to this claim.  There also is no competent evidence, other than the Veteran's statements, which indicates that he requires the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  The Veteran is not competent to testify as to his alleged housebound status because this determination requires medical expertise.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  By contrast, the Veteran has been provided with appropriate examinations to determine the nature and severity of his service-connected left knee disabilities (meniscus tear and arthritis) and depression.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Analysis

The Veteran contends that his service-connected depression, left knee meniscal tear, and left knee arthritis are all more disabling than currently evaluated.  He also contends that he is entitled to additional compensation under 38 C.F.R. § 4.30 because additional convalescence was required following surgical repair of a left knee medial meniscus tear in September 2008.  He specifically contends that his depression results in significant anger.  He also specifically contends that his service-connected left knee arthritis significantly limits his ability to stand and walk without assistance.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for depression, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to the Veteran's increased rating claims for left knee meniscus tear and left knee arthritis, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

1.  Depression

The Veteran's service-connected depression currently is evaluated as 30 percent disabling effective July 28, 2008, and as 50 percent disabling effective May 11, 2012, under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2014).  As relevant to this claim, a 30 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  

The Board observes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

As above, by rating decision dated in July 2009, the RO granted service connection for depression, assigning a 30 percent disability rating effective July 28, 2008.  Subsequently, by rating decision dated in May 2012, the RO increased the Veteran's disability rating for depression from 30 percent to 50 percent disabling effective May 11, 2012.

Evidence relevant to the level of severity of the Veteran's depression includes VA examination reports dated in August 2008 and May 2012 as well as VA treatment records dated through January 2015.

In May 2008, the Veteran complained of anger towards the VA.  He was "living with one of his best friends" after his most recent suicide attempt in 2007 when the friend made the Veteran move in with him and get rid of all of his firearms.  The Veteran denied any suicidal or homicidal ideation or intent.  He used marijuana daily.  The VA social worker stated that the Veteran "appears to be suffering from a mood disorder, difficult to accurately [diagnose] during this urgent care visit, and may additionally be suffering from PTSD due to his traumatic experiences in the Marines."  The diagnoses included mood disorder, not otherwise specified, rule-out major depressive disorder, rule-out bipolar disorder, and rule-out PTSD.

In June 2008, the Veteran complained of struggling "on & off with depression & suicide since age 13."  He reported that, although "his depression had subsided at age 26, but returned within the past couple of years related to his physical health & poor medical treatment from the VA per his report."  A history of previous suicide attempts was noted.  The Veteran stated that he was "very unhappy with the VA."  His primary mental health concern was his anger because "his treatment at the VA has caused him to become increasingly angry and effects his moods a great deal."  He used marijuana daily "which per his report helps him a great deal in terms of dealing with his anger & irritability."  Mental status examination of the Veteran showed appropriate grooming, agitated behavior, full orientation, normal speech, intact language, no perceptual disturbances, normal, coherent thought process and association, no unusual thought content, limited insight, good judgment, and intact memory.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnosis was PTSD.  The VA social worker stated that it was difficult to assess the Veteran's mental health but she wondered "of potential Bipolar spectrum disorder due to the level of pressured speech, level of irritability, & previous bouts of major depressive episodes - will need further assessment during intake to rule out which type of mood disorder [the Veteran] may be experiencing."

On VA psychiatric examination in August 2008, the Veteran's complaints included sleep disturbance, hypervigilance, panic attacks twice a week, emotional detachment, and emotional numbing.  The VA clinician stated that the Veteran had pressured speech and reported "irritability much of the time."  This clinician also stated that the Veteran's depression "appears to be related to his physical pain."  Following his parents' divorce when he was age 3, his mother remarried and he grew up hating his stepfather and did not get along with his step-siblings.  He was not close to his biological father while growing up as well.  Mental status examination of the Veteran showed no inappropriate behavior, no impairment of thought process and communication, no impairment of social functioning, no memory impairment, and no thought disorder.  The VA clinician stated:

Whenever the Veteran was asked a question, he added to that question by stating how the VA has screwed up his life, as well as his father's life and grandfather's life.  He was unable to ever deviate from this train of thought.  He clearly sees himself as a victim in this world, and the abuse he experienced as a child most likely contributes to this experience for him.

The Veteran was able to maintain his activities of daily living.  The Veteran's GAF score was 65, indicating mild symptoms.  The Axis I diagnoses included moderate depressive disorder, not otherwise specified, "as likely as not related to his physical pain."

On VA outpatient treatment in April 2009, the Veteran's complaints included depression and anger.  Objective examination showed he was neatly groomed, alert and oriented, very appropriate, a calm voice with "some emphatic points but again his voice is quiet."

On VA outpatient treatment in November 2009, the Veteran reported that his mood was stable "and again is friendly to this provider but generally a little hostile with his dealings with the VA for the waits he has had and perceived loss of time to the system trying to get any of these problems dealt with" and complained at length about the orthopedic care which he had received.  Objective examination showed he was neatly groomed and alert and oriented and he wore a knee brace on the left knee.  Examination of the left knee was deferred.

The Veteran's depression screen was negative on VA outpatient treatment in February 2010.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in May 2012, the Veteran complained of "experiencing depression since 1999 secondary to knee pain."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "He has had multiple difficulties with medical care at the VA and has significant frustration with the VA system.  He feels he has received incompetent care.  The Veteran stated, "I was butchered."  He took care of his son while his girlfriend worked.  "He completes household chores, prepares meals, and will take his son to the park on a daily basis or to the mall play area.  The Veteran will run errands, prepares an evening meal, bathes his son, and puts his son to bed."  Mental status examination of the Veteran showed normal cognitive functioning, normal speech, good eye contact, adequate insight and judgment, no responses to internal stimuli, full orientation, no manic symptoms, no reported panic attacks, no auditory or visual hallucinations, obsessive or ritualistic behaviors, or inappropriate behavior, and no impairment of thought processes and communication.  "He used part of the evaluation time to express his dissatisfaction with his medical care at the Veteran's hospital and what he called his 'botched' surgeries."  The Veteran denied any current suicidal ideation but "will engage in self-isolative behaviors and has low frustration tolerance.  The Veteran stated if it was not for his son he would not be in a very good place."  He also denied any suicide attempts or "any past or recent experiences of suicidal or homicidal ideation."  The Veteran was in a long-term relationship "and finds the relationship to be supportive."  The VA clinician stated, "The Veteran's depression appears to worsen with his worsening knee pain."  The Veteran's GAF score was 60, indicating moderate symptoms.  The Axis I diagnosis was a single episode of major depressive disorder "as likely as not secondary to knee pain and multiple knee surgeries."

The Veteran testified at his October 2012 Board hearing that his service-connected depression resulted in him having a hard time accepting his limitations and the experiences he will not have with his son.  He also testified that he was unable to take medication or attend regular therapy treatment for his service-connected depression because he was responsible for caring full-time for his son.  See Board hearing transcript dated October 9, 2012, at pp. 3-5.  He testified further that his service-connected depression interrupted his sleep throughout the night.  Id., at pp. 6.  

The Veteran's depression screen was positive on VA outpatient treatment in May 2014.  On subsequent VA outpatient treatment in October 2014, the Veteran denied experiencing anxiety or depression.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent prior to May 11, 2012, and greater than 50 percent thereafter for depression.  The Veteran contends that his service-connected depression is more disabling than initially evaluated.  The record evidence does not support his assertions regarding worsening symptomatology attributable to this disability during either time period in question in this appeal.  It shows instead that, prior to May 11, 2012, the Veteran's service-connected depression was manifested by, at worst, mild symptoms of sleep disturbance, hypervigilance, panic attacks twice a week, emotional detachment, and emotional numbing (as seen on VA examination in August 2008).  As above, a VA social worker concluded in May 2008 that the Veteran was experiencing a mood disorder.  The Veteran also reported in May 2008 that he had attempted suicide in 2007 and subsequently moved in with a friend who had made him get rid of his firearms.  It was noted in June 2008 that the Veteran's primary mental health problem was his anger at what he perceived to be his less than hoped for medical treatment from VA.  The Veteran stated that daily marijuana use helped him deal with his increasing anger and irritability.  His GAF score of 55 reflected moderate symptoms.  The VA clinician stated in June 2008 that it was difficult to assess the Veteran's mental health and speculated about the presence of various psychiatric disorders given his pressured speech, irritability, and prior depressive episodes.  On VA psychiatric examination in August 2008, a different VA clinician stated that the Veteran had pressured speech and reported "irritability much of the time."  This clinician also stated that the Veteran's depression "appears to be related to his physical pain."  Mental status examination of the Veteran showed no inappropriate behavior, no impairment of thought process and communication, no impairment of social functioning, no memory impairment, and no thought disorder.  It also revealed that the Veteran "sees himself as a victim in this world" but his GAF score of 65 reflected only mild symptoms.  The evidence also suggests that the Veteran's mood stabilized with medication in 2009 and his depression screen was negative in February 2010.  

There is no indication that, prior to May 11, 2012, the Veteran's service-connected depression was manifested by at least occupational and social impairment with reduced reliability and productivity or deficiencies in most areas or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating, respectively, under DC 9434) such that an initial rating greater than 30 percent is warranted for this time period.  See 38 C.F.R. § 4.130, DC 9434 (2014).  The Veteran also has not submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for service-connected depression during this time period.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent prior to May 11, 2012, for depression are not met.

The Veteran also is not entitled to an initial rating greater than 50 percent effective May 11, 2012, for depression.  The Board acknowledges that, on VA examination on May 11, 2012, it appears that the symptomatology associated with the Veteran's service-connected depression had worsened.  At that examination, it was noted that the Veteran "engage[s] in self-isolative behaviors and has low frustration tolerance."  The examination report also indicates that caring for his son provided the Veteran daily personal fulfillment.  The Veteran also was in a supportive long-term relationship with his girlfriend.  He continued to express dissatisfaction with his VA medical care.  The VA clinician stated, "The Veteran's depression appears to worsen with his worsening knee pain."  The Veteran's GAF score was 60, indicating moderate symptoms.  He testified at his October 2012 hearing that he could not take medication or attend therapy to treat his service-connected depression because of his full-time parenting responsibilities.  He also testified that his sleep was disrupted throughout the night.  Finally, although a depression screen was positive in May 2014, the Veteran subsequently denied experiencing any anxiety or depression in October 2014, approximately seven months later.  There is no indication that, since May 11, 2012, the Veteran's service-connected depression was manifested by at least occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating, respectively, under DC 9434) such that an initial rating greater than 50 percent is warranted for this time period.  Id.  The Veteran also has not submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for service-connected depression during this time period.  Thus, the Board finds that the criteria for an initial rating greater than 50 percent effective May 11, 2012, for depression are not met.

2. Left knee
	
The Veteran's service-connected left knee meniscus tear currently is evaluated as 100 percent disabling effective September 5, 2008, and 20 percent disabling effective January 1, 2009, by analogy to 38 C.F.R. § 4.71a, DC 5259-5257 (symptomatic removal of semilunar cartilage-other knee impairment).  See 38 C.F.R. § 4.71a, DC 5259-5257 (2014).  It appears that the Veteran was assigned a 100 percent rating effective September 5, 2008, for his service-connected left knee meniscus tear under § 4.30 based on the need for convalescence following left knee surgery on that date.  The 20 percent rating was assigned following the end of his post-surgical convalescence.  A 20 percent rating is assigned under DC 5257 for moderate recurrent subluxation or lateral instability of the knee.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.

The Veteran's service-connected left knee arthritis currently is evaluated as 10 percent disabling effective August 17, 2006, under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  See 38 C.F.R. § 4.71a, DC 5010 (2014).  DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis under DC 5003.  DC 5003 provides a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003. 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected depression and left knee disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that the Veteran's service-connected depression and left knee disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran had left knee arthroscopic surgery at a VA Medical Center in May 2007.  The pre-operative diagnosis was left knee posterior horn medial meniscus tear.  The post-operative diagnosis was large left knee posterior horn horizontal medial meniscus tear.  There were no apparent complications.

On VA joints examination in July 2007, the Veteran's complaints included daily left knee pain which he rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain), left knee giving way "and he will occasionally fall down," and an ability to walk for 1/2 mile.  "He is never pain free" in the left knee.  "He states he has great difficulty maintaining the standing position because of pain, limiting standing to about 10 to 15 minutes, walking to about 15 minutes, sitting unlimited."  He was unable to perform his usual occupation "because prolonged standing causes increasing discomfort."  Physical examination showed a normal gait and no left knee instability.  Range of motion testing of the left knee showed flexion to 95 degrees and extension to zero degrees, both with crepitation, and no reduction in range of motion on repetitive testing "and no evidence of impaired endurance though repetitive flexion does report considerable discomfort."  There also was post-test stiffness and tenderness without swelling or weakness.  X-rays of the left knee showed degenerative changes with bone proliferative changes involving the medial tibial plateau and adjacent femoral condyle and a soft tissue prominence in the suprapatellar region potentially related to bursal effusion.  A magnetic resonance imaging (MRI) scan of the left knee showed a complex tear extending peripherally to the posterior horn of the medial meniscus which was unchanged.  The VA clinician stated that the Veteran was suitable for sedentary employment.  The diagnoses included left knee degenerative joint disease and a tear in the posterior horn of the medial meniscus.

In October 2007, the Veteran complained of persistent left knee pain, swelling, "more falling episodes," pain on climbing stairs, prolonged standing/sitting, and resting.  He stated that he was unable to work due to his left knee pain.  Objective examination of the left knee showed normal alignment, 5/5 quadriceps tendon and patellar tendon strength, no effusion, mild fullness in popliteal fossa, moderate tenderness to palpation to the lateral meniscal border and the medial meniscal border, mild pain with internal and external rotation, an ability to squat with minimal effort, and he walked without a limp.  (The Board notes parenthetically that the VA clinician referred to the right knee but it appears that this was a typographical error.)  Range of motion testing showed active range of motion on flexion to 120 degrees, extension to zero degrees, and 0-30 degrees of internal and external rotation.  Range of motion testing also showed passive range of motion on flexion to 130 degrees, extension to zero degrees, and 0-35 degrees of internal and external rotation.  The assessment was a history of left knee meniscal injury and meniscectomy 5 months status-post diagnostic arthroscopy with meniscectomy for posterior horn medial meniscal tear with complaints of continued pain, edema, and paresthesia.  An MRI was recommended.

In January 2008, the Veteran's complaints included chronic left knee pain, "a number of falls due to instability of the knee," a "popping sensation" in the lateral aspect of the knee, increased left knee swelling "more at the end of the day," increased left knee stiffness.  He stated that he was unable to work due to his left knee instability.  Objective examination showed mild swelling of the joints lines bilaterally, normal muscle size, no redness, pain on palpation of the posterior lateral region of the knee, passive range of motion on flexion to 110 and an active range of motion to 90 degrees, and stress testing produced pain in the lateral portion of the knee.  A left knee MRI was reviewed and showed a possible tear of the body of the medial meniscus extending to the posterior horn.  The assessment included left knee pain.  The VA clinician stated that the Veteran's "symptoms of pain and [paresthesias] are possibly related to problems with lumbar spine region."  This clinician also stated that the Veteran "could be having falls due to problems with proprioception" and his reported knee locking "episodes could be due to a tear in the medial meniscus but the majority of the pain [described] is [in] the lateral portion of the knee, which appears intact."

In February 2008, the Veteran's complaints included increased left knee numbness, "medial knee pain going to the back," and falling due to left knee giving way.  Objective examination showed an antalgic gait "lifting up the whole left leg," an ability "to sense but position sense is also decreased at this time," some paresthesias although "hard to tell," and pain in the left leg.  The assessment was paresthesia of the left lower extremity.  The Veteran was advised to have an electromyograph (EMG).  VA EMG later in February 2008 showed no evidence of peripheral neuropathy or focal neuropathy at the left knee.  

In April 2008, the Veteran complained of persistent left knee pain, swelling, "more falling episodes," and pain on climbing stairs, prolonged standing, sitting, and resting.  Physical examination showed marked increase in patellar mobility not associated with a definite grind test.

The Veteran had left knee surgery (revision left knee arthroscopy and partial medial meniscectomy) at a private facility on September 5, 2008.  The pre-operative and post-operative diagnoses were residual tearing of the left medial meniscus.  There were no complications.

On private outpatient treatment on September 15, 2008, the Veteran's complaints included some tenderness over the medial collateral ligament "which is to be expected" following surgery 1 1/2 weeks earlier (left knee arthroscopy and revision medial meniscectomy).  The private clinician stated, "Interestingly, at the time of his arthroscopy, he was known to have a very tight medial compartment.  There was some scuffing noted on the medial femoral condyle which indicates that there was likely some difficulty getting access to that posterior horn and likely the reason for residual tearing there.  He has had persistent dysfunction of that knee since."  The Veteran reported that "locking and catching on the medial side [of the left knee] is gone."  Physical examination of the left knee showed it was "looking better," healing surgical incision, a moderate-sized effusion, full extension, flexion to 120 degrees, mild tenderness along the medial collateral ligament, and no tenderness on the medial joint line.  The assessment was that the Veteran "is doing great."  

On VA outpatient treatment in November 2008, the Veteran's complaints included internal derangement of the left knee and chronic knee pain.  The Veteran reported that he had been "doing well since" his recent knee surgery.  Objective examination showed an antalgic gait, left knee surgical scars, and no left knee redness, heat, or effusion.  The assessment included left knee postoperative changes and chronic degenerative joint disease.

On private outpatient treatment later in November 2008, the Veteran "reports he is doing pretty well, though [he] had some continued swelling in the area of his anterior porthole and is noting a little swelling around the suprapatellar pouch, but notes this is getting better gradually over time.  He states his pain is nowhere near the level that it was prior [to surgery] and overall [has] made nice progress."  Physical examination showed a full range of motion of the left lower extremity, "very subtle tenderness over the area of the medial joint line and posterior horn medial meniscus which is difficult to differentiate if this is from the [medial collateral ligament] region or the meniscus itself," no effusion, stable ligaments, and neurologically intact distally.  The assessment was that the Veteran was "doing well 8 weeks status post left knee revision and medial meniscectomy with [medial collateral ligament] pie crust for access to the posterior horn."  The private clinician stated that the Veteran "is doing excellent [sic] and making good progress in terms of his recovery."  This clinician also stated, "We feel that [the Veteran] will likely be able to return to work in several months and he plans to engage in a tour in May which we feel he will likely be able to progress to the point that he will be able to carry this out."

On VA examination in December 2008, the Veteran's complaints included chronic left knee pain which he rated as 4-8/10 on a pain scale "associated with continuous left knee stiffness.  The Veteran has intermittent swelling of the left knee and states [that] the knee gives way on him and is unstable with 3 to 4 falls per week still occurring."  He wore a left knee brace "but does not required other assistive devise for ambulation."  His prior left knee surgeries were noted.  "Following his [third] surgical procedure, the Veteran's level of pain and instability have markedly improved."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the left knee showed no swelling or deformity, active and passive range of motion from 0-140 degrees of flexion with pain at 140 degrees, negative compression and ligament instability tests, and an ability to walk on the heels and balls of his feet "but demonstrated an antalgic stiff left knee gait due to pain in the left knee.  There was no additional limitation of motion due to any of the DeLuca factors.  The diagnoses included left knee degenerative joint disease status-post partial medial meniscectomy in August 2006, May 2007, and in September 2008.

On private outpatient treatment on December 15, 2008, the Veteran reported that he was "doing fairly well.  He has had no recurrence of swelling.  No medical symptoms, though notes that occasionally at the end of the day when he worked hard on his feet that his knee is fairly sore medially.  He does plan to return to work with upcoming tour scheduled to being in May.  He has continued his therapy."  The Veteran's September 2008 left knee surgery was noted.  Objective examination of the left knee showed no effusion, healed surgical incisions, a stable implant on his medial collateral ligament, and intact neurologically distally.  The assessment was 3 months post-operative left knee revision, medial meniscectomy, "doing well with some continued quad weakness."  

On private outpatient treatment later in April 2009, "a long history of left-sided knee pain...[and] multiple arthroscopic surgeries with continued pain" was noted.  Objective examination of the left knee showed tenderness to palpation of the medial knee joint, well-healed incision sites, no signs of infection, and a normal range of motion with normal leg extension.  The private clinician stated that "a medial unloading brace is the most appropriate and this will be ordered through the VA."

On VA joints examination in May 2009, the Veteran's complaints included daily left knee soreness which he rated as 6/10 on a pain scale, frequent falls due to a sensation of giving way, a popping sensation in the left knee, left knee stiffness and weakness, and sleep disruption due to left knee pain.  The Veteran wore a knee brace intermittently but frequently.  He was able to sit comfortably and stand for 45 minutes each and walk 10-15 blocks or for 30 minutes.  The Veteran's prior left knee surgeries were noted.  Physical examination showed a normal gait and no evidence of abnormal weight-bearing.  Physical examination of the left knee showed crepitation and a meniscus abnormality (tenderness along the medial joint line).  Range of motion testing of the left knee showed flexion to 115 degrees, extension to zero degrees (normal), no objective evidence of pain with active motion, and additional limitation of motion following repetitive testing due to pain which limited left knee flexion to 110 degrees.  The Veteran attempted a squat once and experienced pain "on arising from squat."  X-rays of the left knee showed mild degenerative changes.  The diagnoses included residuals left knee degenerative joint disease and residual strain, status-post left knee surgery x3 for torn medial meniscus.

On VA outpatient treatment in August 2009, the Veteran's complaints included "a great deal of discomfort" in the left knee, a popping and locking sensation in the left knee after sitting "more than 30-40 minutes," and a gait which favored his left knee and caused back pain.  Objective examination showed an antalgic gait, good quadriceps movements, and a small effusion medially on the left knee.  The assessment included chronic knee problem, degeneration.

Following private outpatient treatment later in August 2009, it was noted that the Veteran "just received his off-loader brace for his left knee 2 weeks ago and is getting used to it but states that it is helping his left knee at this time."

On private outpatient treatment in October 2009, the Veteran's complaints included increased medial-sided left knee pain.  Objective examination of the left knee showed no swelling "but he is still persistently tender along the medial joint line."  The assessment included persistent medial-sided knee pain status post 3 previous knee arthroscopic surgeries "with some early medial compartment wear secondary to likely surgical trauma."  The private clinician stated, "I am concerned that some of this persistent pain is likely coming from some early compartment wear and not from the medial meniscus itself.  I think it is unlikely [that] he has [a] residual tear."

On VA outpatient treatment in April 2010, the Veteran complained at length about the VA orthopedic care which he had received for his left knee.  Objective examination showed an antalgic gait, wearing a brace on the left knee, a knee effusion, and "some posterior bulging (may be a Baker's cyst)."  An MRI was reviewed.  The assessment was knee problem.

VA MRI of the left knee taken in May 2010 showed mildly increased blood pool activity and moderate increased delayed activity involving the patellofemoral and medial compartments of the left knee, consistent with osteoarthrosis.

On VA outpatient treatment in August 2010, the Veteran's complaints included left knee pain.  The Veteran's recent left knee MRI was reviewed.  Physical examination showed moderate tenderness to palpation at the medial joint line of the left knee, an on-loader knee brace "is in place," straight leg raising positive on the left knee "for reproduction of posterior leg pain with radiation distal to the knee," and hypoactive deep tendon reflexes.  The impressions included "some osteoarthritis in the left knee."

On VA joints examination in January 2011, the Veteran's complaints included chronic left knee pain "which he is able to work through," giving way, instability, weakness, and "frequent falls and injuries."  He wore a knee brace "full time when up."  He was able to walk more than 1/4 mile but less than 1 mile.  He used a cane.  Physical examination showed an antalgic gait, no abnormal weight-bearing, and no joint ankylosis.  Range of motion testing of the left knee showed flexion to 115 degrees, extension to zero degrees (normal), and objective evidence of pain with active motion.  The Veteran "was only able to do 1 knee bend, declined to continue due to pain."  X-rays of the left knee were negative.  An MRI of the left knee was reviewed and showed probable post-surgical changes involving the medial meniscus "without significant change."  The diagnoses included meniscal tear of the left knee with history of 3 surgeries and left knee instability "secondary to surgical intervention."

The Veteran testified at his October 2012 Board hearing that he experienced left knee popping, cramping, and constant pain.  See Board hearing transcript dated October 9, 2012, at pp. 8.  The Veteran finally asserted that he was entitled to a permanent total disability rating for his service-connected left knee disabilities because they were permanent in nature.  Id., at pp. 12.

On VA knee and lower leg conditions DBQ in January 2015, the Veteran complained of daily left knee pain.  He reported taking Vicodin and cyclobenzaprine to treat it.  The Veteran's prior left knee surgeries were noted.  Range of motion testing of the left knee showed flexion to 135 degrees with objective evidence of painful motion beginning at 135 degrees, left knee extension to zero degrees with objective evidence of painful motion beginning at zero degrees.  There was no additional limitation of motion following repetitive testing.  The Veteran had no functional loss or functional impairment of the knee or lower leg.  Physical examination of the left knee showed pain, 5/5 muscle strength, 1+ anterior instability, normal posterior and medial-lateral instability, and no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran constantly wore a left knee brace.  The VA examiner stated that the Veteran's left knee condition had no impact on his ability to work.  X-rays of the left knee showed degenerative or traumatic arthritis but no patellar subluxation.  The diagnosis was degenerative osteoarthritis of the left knee.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 20 percent effective January 1, 2009, for his service-connected left knee meniscal tear.  The Board acknowledges initially that the Veteran was in receipt of a 100 percent rating based on the need for convalescence for approximately 4 months following his left knee surgery in September 2008.  See also 38 C.F.R. § 4.30.  The record evidence does not support the Veteran's assertions regarding worsening symptomatology due to his service-connected left knee meniscal tear since January 1, 2009.  It shows instead that, since that date, the Veteran's service-connected left knee meniscal tear is manifested by, at worst, complaints of pain, an antalgic gait, instability due to surgical changes, reported frequent falls, and crepitation.  

For example, although there was tenderness to palpation in the left knee on outpatient treatment in April 2009, the Veteran's left knee had a normal range of motion.  The Veteran reported that his on-loader knee brace helped his left knee on private outpatient treatment in August 2009.  Persistent tenderness in the medial joint line of the left knee was noted although there was no left knee swelling on private outpatient treatment in October 2009.  VA outpatient treatment in April 2010 indicated a left knee effusion and an antalgic gait.  VA joints examination in January 2011 showed left knee instability secondary to his multiple left knee surgeries and the Veteran only was able to perform 1 squat due to left knee pain.  Finally, at the Veteran's most recent VA knee DBQ in January 2015, he had an almost full range of motion with flexion to 135 degrees with objective evidence of painful motion at that point, no additional limitation of motion following repetitive testing, and no functional loss or functional impairment of the knee or lower leg.  The Veteran constantly wore a left knee brace.  X-rays showed only degenerative arthritis and no patellar subluxation.  The medical evidence does not indicate that, since January 1, 2009, the Veteran experiences severe recurrent subluxation or lateral instability (i.e., a 30 percent rating under DC 5257) such that a disability rating greater than 20 percent is warranted for his service-connected left knee meniscal tear during this time period.  See 38 C.F.R. § 4.71a, DC 5257-5259 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected left knee meniscal tear effective January 1, 2009.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent effective January 1, 2009, for service-connected left knee meniscal tear are not met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating than 10 percent for his service-connected left knee arthritis.  The Veteran contends that this disability has worsened.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected left knee arthritis is manifested by, at worst, x-ray evidence of mild osteoarthritis and complaints of left knee pain.  The evidence does not indicate that the Veteran experiences limitation of motion in the left knee along with the documented x-ray evidence of arthritis such that a separate compensable rating for limitation of motion is warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Repeated x-rays of the Veteran's left knee taken during the pendency of this appeal have shown only mild degenerative changes or mild osteoarthritis.  The Board acknowledges that the Veteran was diagnosed as having left knee degenerative joint disease following VA examination in July 2007.  Mild degenerative changes were noted on left knee x-rays taken as part of the Veteran's VA joints examination in May 2009.  A VA MRI of the left knee taken in May 2010 was consistent with osteoarthritis.  Osteoarthritis of the left knee again was noted on VA outpatient treatment in August 2010.  The January 2011 VA examiner stated that x-rays of the Veteran's left knee were negative.  Finally, as noted, at the Veteran's most recent VA knee DBQ in January 2015, x-rays of the left knee showed degenerative or traumatic arthritis but no patellar subluxation.  The medical evidence does not suggest that the Veteran's service-connected left knee arthritis is manifested by x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as is required for a 20 percent rating under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2014).  

The Board acknowledges that the Veteran continues to complain of significant left knee pain which he attributes to his service-connected left knee arthritis.  The objective evidence does not support these assertions or demonstrate that the Veteran's left knee arthritis is occasionally incapacitating such that a disability rating greater than 10 percent is warranted under DC 5010.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected left knee arthritis.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for service-connected left knee arthritis are not met.

3.  Extraschedular Consideration

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected depression, left knee meniscal tear, and left knee arthritis.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected depression, left knee meniscal tear, and left knee arthritis are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities during each of the time periods at issue in this appeal.  This is especially true because the 50 percent rating currently assigned for the Veteran's depression effective May 11, 2012, and the 20 percent rating currently assigned for the Veteran's left knee meniscal tear effective January 1, 2009, each contemplate moderate disability.  The is also true because the 10 percent rating currently assigned for the Veteran's left knee arthritis contemplates slight disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been unemployed throughout the pendency of this appeal.  The Veteran also has been a full-time caregiver for his son and was a college student taking a variety of online college classes during the appeal period.  A TDIU claim is being remanded to the AOJ (as discussed below).  There further is no indication that the Veteran was hospitalized at any time during the appeal period for treatment of his service-connected depression.  Finally, as noted above, the evidence does not indicate that the symptomatology experienced by the Veteran as a result of his service-connected depression and left knee disabilities, individually or collectively, merits referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

4.  Temporary Total Disability Rating under 38 C.F.R. § 4.30

As part of his increased rating claim for service-connected left knee meniscus tear, the Veteran contends that he is entitled to additional compensation under 38 C.F.R. § 4.30 based on the need for convalescence following surgery.  The Veteran essentially contends that his service-connected left knee meniscal tear has been totally disabling since his September 5, 2008, left knee surgery, entitling him to a temporary total rating since that date.

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  As relevant to the Veteran's currently appealed claim, a temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2012).

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Board finds that the preponderance of the evidence is against the Veteran is not entitled to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left ankle disability beyond January 1, 2009.  The Veteran essentially contends that his service-connected left ankle disability has been totally disabling since he had left knee surgery on September 5, 2008, entitling him to a temporary total rating since that date.  To the extent that the Veteran is arguing that his temporary total disability rating should be made permanent beyond January 1, 2009, when his post-surgical convalescence ended, the Board concludes that this argument misunderstands the purpose of a temporary total disability rating.  A temporary total disability rating is designed to compensate a Veteran where treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30 (2014).  When this period of convalescence ends, another rating is assigned reflecting the level of post-convalescent disability experienced by a Veteran.  By its very nature, and contrary to the Veteran's argument in this appeal, a temporary total disability rating is not intended to be a permanent rating.  Accordingly, the Board finds that the Veteran's argument concerning his alleged entitlement to a permanent extension of his temporary total disability rating is without merit.

More importantly, the Board finds that the record evidence does not support the Veteran's assertions regarding his entitlement to additional periods of temporary total disability based on surgical or other treatment necessitating convalescence associated with a service-connected left ankle disability beyond the time periods for which a temporary total disability rating currently is in effect.  The Veteran had a surgical revision left knee arthroscopy and partial medial meniscectomy at a private facility on September 5, 2008.  As the RO noted in the currently appealed May 2009 rating decision, a 100 percent rating was assigned effective September 5, 2008, and a 20 percent rating was assigned effective January 1, 2009, for the Veteran's service-connected left knee meniscal tear based on the date of surgical treatment necessitating convalescence and the first day of the month after the Veteran was able to go back to work.  Accordingly, the Veteran was in receipt of a temporary total disability rating for his service-connected left knee meniscal tear based on the need for convalescence for approximately 4 months.  Id.  As discussed above, the Veteran himself informed his left knee surgeon on private outpatient treatment on December 15, 2008, that "[h]e does plan to return to work with upcoming tour scheduled to being in May."  The surgeon noted that the Veteran was doing well.  Although the Board acknowledges that the Veteran did not plan to start working again until approximately May 2009, neither the Veteran nor his knee surgeon indicated that he could not return to work as early as January 1, 2009 (the first day of the month after he was able to go back to work).  In other words, although it appears that the Veteran voluntarily chose not to return to work until approximately May 2009, the evidence indicates that his post-surgical convalescence had ended effective January 1, 2009.  The VA joints examiner subsequently concluded in January 2011 that sedentary employment was an option for the Veteran.  The January 2015 VA examiner similarly concluded that the Veteran's left knee condition had no impact on his ability to work.  As noted elsewhere, since January 1, 2009, the Veteran has been a full-time caregiver for his son and was a college student taking a variety of online college classes.  Accordingly, the Veteran was entitled to a temporary total rating from September 5, 2008, to January 1, 2009 (the end of the calendar month in which his surgical convalescence had ended).  Id.    

With the exception of the time period for which a temporary total disability rating already is in effect, the evidence does not show that the Veteran was hospitalized during the appeal period for treatment of a service-connected disability which resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to additional a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a service-connected left knee meniscal tear beyond January 1, 2009.  In summary, the Board finds that the criteria for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left knee meniscal tear beyond January 1, 2009, have not been met.

5.  Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation (SMC) based on housebound status effective January 1, 2009.  He essentially contends that his original SMC award (which was effective from September 5, 2008, to January 1, 2009) should be extended beyond January 1, 2009, because he continues to convalescence from multiple surgeries on his service-connected left knee and is confined to his home as a result of such surgeries.

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014). 

Alternatively, SMC also is payable under 38 U.S.C.A. § 1521(e) for Veterans who are not in need of the regular aid and attendance of another person if, in addition to having a single permanent disability rated 100 percent disabling the Veteran has additional disability or disabilities rated at 40 percent or more separate from the single permanent disability rated 100 percent disabling and involving different anatomical segments or body systems or is "permanently housebound" by reason of service-connected disability/ies.  A TDIU rating is excluded from consideration as a single permanent disability rated 100 percent disabling for purposes of determining entitlement to SMC based on housebound status.  The relevant regulations define "permanently housebound" as the Veteran being substantially confined to his or her home and the immediate premises (or to the ward or clinical area if the Veteran is institutionalized) and it is reasonably certain that the disability/ies and resulting confinement will continue throughout the Veteran's lifetime.  See 38 U.S.C.A. § 1521(e) (West 2014); 38 C.F.R. § 3.351(d) (2014).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran essentially contends that his service-connected disabilities are so disabling that he is confined to his home.  Although the Veteran does not contend specifically that he is entitled to SMC because he requires the regular aid & attendance of another person as a result of his service-connected disabilities, the Board notes that it is required to consider all theories of entitlement reasonably raised by the record evidence.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The record evidence does not support the Veteran's assertions regarding his entitlement to SMC based either on aid & attendance or housebound status.  It shows instead that the Veteran does not require the aid & attendance of another person and is not housebound as a result of his service-connected disabilities.  

The Board notes initially that service connection currently is in effect for major depressive disorder, evaluated as 50 percent disabling effective May 11, 2012, eczema of both hands, evaluated as 30 percent disabling effective April 25, 2008, temporomandibular joint (TMJ) dysfunction, evaluated as 20 percent disabling effective March 23, 2007, left knee meniscus tear, evaluated as 20 percent disabling effective January 1, 2009, asthma, evaluated as 10 percent disabling effective December 15, 1998, left knee arthritis, evaluated as 10 percent disabling effective August 17, 2006, lumbar spine degenerative disc disease and degenerative joint disease, evaluated as 10 percent disabling effective May 29, 2007, allergic rhinitis, evaluated as 10 percent disabling effective July 31, 2007, residuals of a left forehead scar laceration, evaluated as 10 percent disabling effective July 31, 2007, residual surgical scarring of the left knee, evaluated as 10 percent disabling effective July 31, 2007, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective September 30, 2009, radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective September 30, 2009, right hand scars, evaluated as zero percent disabling effective December 15, 1998, and for a right rib fracture, evaluated as zero percent disabling effective March 21, 2007.  The Veteran's total combined disability evaluation for compensation is 90 percent effective March 30, 2009.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to SMC based on housebound status (a single disability rated as 100 percent disabling and additional disability independently ratable at 60 percent or more, separate from the disability rated 100 percent disabling).  See 38 C.F.R. § 3.351(d).

The record evidence shows that, on September 5, 2008, the Veteran had left knee surgery at a private hospital.  The pre-operative and post-operative diagnoses were residuals tearing left medial meniscus.  Following post-surgical outpatient treatment in November 2008, the Veteran's surgeon stated, "We feel that he will likely be able to return to work in several months and he plans to engage in a tour in May which we feel he will likely be able to progress to the point that he will be able to carry this out."  Following subsequent outpatient treatment in December 2008, this physician stated that the Veteran "does plan to return to work with upcoming tour scheduled to begin in May."

In April 2009, it was noted that the Veteran "works as a volunteer at Denver Health in the engineering department."  Physical examination of the left knee showed tenderness to palpation of the medical knee joint, well-healed surgical incision sites with no signs of infection, and a normal range of motion.  The private physician stated that "a medial unloading [knee] brace is the most appropriate" treatment for the Veteran's left knee.  Following subsequent outpatient treatment in August 2009, this physician stated, "The [Veteran] just received his off-loader brace for his left knee 2 weeks ago and is getting used to it but states that it is helping his left knee at this time."

On VA joints examination in January 2011, the Veteran's complaints included progressively worse left knee pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He wore a knee brace "full time when up."  He performed exercises at home for the left knee and had gone through several rounds of physical therapy.  The Veteran's prior left knee surgeries were noted.  The Veteran stated that, although he experienced chronic left knee pain, "he is able to work through [it]."  He also declined "to take medication because of having full custody of 11 month old son."  He reported frequent falls and injuries due to left knee instability.  He could walk between 1/4 and 1 mile and used 1 cane for assistance.  Physical examination showed an antalgic gait and no evidence of abnormal weight-bearing.  Range of motion testing of the left knee showed flexion to 115 degrees and normal extension, objective evidence of pain with active motion on the left side, no objective evidence of pain following repetitive motion, and the Veteran "was only able to do 1 knee bend [and] declined to continue due to pain."  X-rays of the left knee were negative.  A magnetic resonance imaging (MRI) scan of the left knee taken in February 2010 was reviewed and showed probable post-surgical changes involving the medial meniscus, but with suspicion for a small focal repair at the junction of the posterior horn and body, tendinosis of the inferior patellar tendon at its insertion on the patella, and otherwise no "significant change" from a prior MRI.  The VA examiner stated:

Due to the instability of his [left] knee, limited activities would include no lifting over 25 [pounds], limited walking (less than 1/2 mile at a time, minimal steps, no ladders.  Intermittent standing with use of a cane for support, as he tends to put most of his standing weight on his [right] leg.  Sedentary employment would be an option if he could stretch his leg out and change positions as needed.

The diagnosis was a history of left knee meniscal tear with surgical intervention X 3 and left knee instability secondary to surgical intervention.

On VA psychiatric examination in May 2012, the VA clinician stated, "The Veteran stated he does nothing but care for his [infant] son...The Veteran stated [that] if it was not for his son he would not be in a very good place."  The clinician also stated, "The Veteran should be able to maintain his current level of functioning."  She stated further, "The Veteran is currently a student and is doing well in all related course work.  He takes classes online and is a stay-at-home father."  The Veteran also was able to maintain his activities of daily living.

The record evidence shows that, effective January 1, 2009, the Veteran is not housebound as a result of his service-connected disabilities and does not require the regular aid and attendance of another person in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The Veteran essentially contends that the 100 percent rating for his service-connected left knee disability based on the need for convalescence following surgery should be extended beyond January 1, 2009, the date that his post-surgery convalescence ended.  See also 38 C.F.R. § 4.30 (2014).  The record evidence does not support the Veteran's assertions regarding the need for additional convalescence following his left knee surgery in 2008 or entitlement to additional compensation in the form of SMC.  The Veteran's left knee surgeon himself concluded in December 2008 that the Veteran would be able to return to work as of May 2009, approximately 1 month prior to the expiration of the temporary total rating that was assigned for his service-connected left knee disability due to convalescence following surgery.  The Veteran was working as a volunteer in April 2009 and his private treating physician noted that an unloading knee brace was helping the Veteran's left knee in August 2009.  The findings on VA examination in May 2012 are in accord with the other record evidence which demonstrates that, since January 1, 2009, the Veteran is not so helpless as to require the regular aid and attendance of another person or unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  Nor does the evidence support finding that the Veteran is substantially confined to his home and its immediate environment as a result of any of his service-connected disabilities.  The Board acknowledges that the Veteran reported in May 2012 that he was a stay-at-home father for his infant son but he also was a student and taking classes online.  The Board also notes that the Veteran has been attending regular VA outpatient treatment and examinations for multiple disabilities as needed since his post-surgical convalescence ended in January 2009.  In summary, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person or housebound status is not warranted.

1151 Analysis

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 (West 2014) because of VA negligence/lack of care in providing him with surgical treatment in March 2006.  He specifically contends that the VA surgeon who performed his nasal surgery in March 2006 left him seriously disabled because of negligence/lack of care in operating on his nose.  He also specifically contends that, but for the March 2006 VA surgeon's negligence, he would not have experienced additional nasal disability.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2014)). In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d).

The records show, on VA computerized tomography (CT) scan of the Veteran's sinuses taken in February 2006, there was no evidence of paranasal sinus inflammatory change.  Mild deviation of the nasal septum to the left with a small projecting nasal spur also was noted.

On VA outpatient treatment on March 8, 2006, no complaints were noted.  A "long standing" history of nasal obstruction with recent worsening and intermittent epistaxis, "sinus difficulties," and nasal trauma was noted.  The Veteran used nasal saline rinses.  Physical examination showed a significant left nasal strut with excoriation posteriorly, a clear nasopharynx, and bilateral hypertrophy.  The assessment was nasal obstruction/epistaxis secondary to nasal septal defect.  Septoplasty was recommended.

On March 14, 2006, the Veteran's complaints included chronic sinusitis.  "[The Veteran] reports that he has had problems with his nose for a while."  He also reported fracturing his nose several times during active service and "having a lot more problems with nasal airway obstruction" and frequent nose bleeds while serving in the Persian Gulf.  He reported further that his sinusitis usually triggered asthma attacks.  The Veteran's upcoming nasal surgery was noted and "hopefully [it] will stop the bleeding."  Objective examination showed "a nasal quality to his voice," and very full nasal mucosa.  The Veteran was "cleared at this time for his nasal surgery."

The Veteran had nasal surgery at a VA Medical Center (VAMC) later in March 2006.  A pre-surgery assessment dated on March 27, 2006, shows that the Veteran was scheduled for septoplasty on March 28, 2006.  The Veteran reported smoking 5 cigarettes per day and occasionally drinking alcohol.  He had been hospitalized previously for asthma.  An ENT history and physical conducted on March 27, 2006, showed that the Veteran complained of nasal obstruction.  A "long standing" history of nasal obstruction with recent worsening and intermittent epistaxis, "sinus difficulties," and nasal trauma was noted.  He used nasal saline rinses.  Physical examination showed a significant left nasal strut with excoriation posteriorly, a clear nasopharynx, and bilateral hypertrophy.  The assessment was nasal septal deviation.  The Veteran consented to the surgery.

A review of the Veteran's signed VA surgical consent form dated on March 27, 2006, shows that the purpose of the operation was to straighten his septum.  He had been told that he might see improved breathing as a result of the procedure.  He also had been told that the risks of the procedure were infection, bleeding, nasal septal perforation, and cerebrospinal fluid (CSF) leak.

A VA ENT operative note dated on March 28, 2006, indicates that the Veteran's pre-operative and post-operative diagnoses were nasal septal deviation and nasal obstruction.  The surgery performed was septoplasty and inferior turbinate reduction.  There were no complications.

A VA Operation Report dated on March 28, 2006, indicates that the Veteran's pre-operative and post-operative diagnoses were nasal obstruction, traumatic nasal deformity, and large inferior turbinates bilaterally.  The operative procedures were submucous resection septoplasty and submucosal turbinate reduction via microdebrider.  This report states, "A perforation on the right in the mid nasal septal area was made during the dissection.  No perforation on the left was made."  A small perforation in the floor of the left mucoperichondrial flap also was noted "but it was not opposing the septal perforation on the right."

On VA outpatient treatment on April 6, 2006, it was noted that the Veteran was doing well with his pain controlled following his recent septoplasty.  Objective examination showed splints in place which were removed and his septum was healing well.  The assessment was status-post septoplasty.  The Veteran was advised to use nasal saline rinses.

The Veteran was seen in the emergency room (ER) of a VAMC in May 2006 complaining of bothersome post-operative bleeding after sneezing and coughing "which has since resolved."  It was noted that the Veteran was status-post septoplasty with multiple post-operative problems.  Physical examination showed a well-healed septum, no turbinate hypertrophy or mucosal lesions, a midline septum, no masses in the nasopharynx, erythema of the right torus tubaris, no masses in the hypopharynx or larynx, severe edema of the interarytenoid space which was improved, and normal bilateral true vocal fold (TVF) mobility.  The assessment included post-operative septoplasty.

On VA outpatient treatment on June 15, 2006, the Veteran stated that, since his recent septoplasty, "he is actually able to breathe through his nose and he has become aware that in fact he never used to breathe through his nose after his nasal fractures in the military."  He also reported that his post-surgical recovery "was complicated by a period of approximately 1 month where the [Veteran] would have spontaneous nose bleeds as well as every time he would sneeze or cough he would have a large amount of blood come out covering his forearms.  That has ceased and he just has an occasional nosebleed."  The assessment included a history of total nasal obstruction with septal reconstruction and turbinate reconstruction "doing much better."

On VA outpatient ENT treatment on June 19, 2006, the Veteran stated that his post-operative hoarseness and temporomandibular joint (TMJ) symptoms "have improved but not resolved."  Physical examination showed a hoarse voice which was improved, right TMJ tenderness and pain with opening that was improved, clicks on the right TMJ, a well-healed midline septum, no turbinate hypertrophy or mucosal lesions, no masses on nasopharynx, hypopharynx, or larynx, severe edema of the interarytenoid space which was improved, and normal bilateral TVF mobility.  The assessment included post-operative septoplasty "doing well, breathing better."

In August 2006, the Veteran's complaints included recurrent problems with his voice and TMJ.  Physical examination was unchanged from June 2006 except for moderate edema of the interarytenoid space which was improved.  The assessment also was unchanged from June 2006.

On VA outpatient treatment on September 19, 2006, the Veteran's complaints included breathing problems.  It was noted that the Veteran's "breathing is markedly improved" since his septoplasty "and he has had no further episodes of shortness of breath that in the past have been diagnosed as asthma."  Objective examination showed an ability to breathe through the nose with no stridor, boggy and swollen nasal mucosa, and no sinus redness or tenderness.  The assessment included nasal airway obstruction.  "[The Veteran] has had much improved breathing since having his septoplasty."

On VA outpatient ENT treatment on September 27, 2006, the Veteran complained of TMJ "discomfort but it is getting slightly better" and some persistent nausea/vomiting "which he relates to reflux but hoarseness and frank reflux symptoms [are] improving."  The Veteran was status-post septoplasty/turbinate surgery with post-operative hoarseness (resolved) and TMJ "still present."  Physical examination of the Veteran's nose showed he was "doing well, breathing better," with some mucosal edema.  The assessment included post-operative septoplasty.  The Veteran was advised to start using flunisolide.

VA sinus x-rays taken in July 2007 showed aerated paranasal sinuses.

On VA otolaryngology outpatient treatment in May 2008, the Veteran's complaints included continued nasal obstruction "esp[ecially] on the left.  He is using nasal saline spray and used flunisolide in the past but had a lot of epistaxis from the flunisolide."  The Veteran recently quit smoking.  Physical examination of the nose showed clear rhinorrhea, left greater that right, a narrow nasal passage on the left with prominent maxillary crest and turbinate hypertrophy, and boggy mucosa bilaterally.  Flexible endoscopy showed right inferior turbinate hypertrophy and boggy mucosa, a straight septum, normal nasopharynx, oropharynx, and hypopharynx, mobile TVFs bilaterally, and mild post-cricoid and interarytenoid edema and erythema.  The assessment included allergic rhinitis.  The VA clinician recommended that the Veteran use nasal saline irrigation twice a day, Claritin, and mometasone twice a day.

In June 2008, the Veteran complained of continued "difficulty breathing out of his left nostril despite irrigations, Claritin, and Nasonex."  Physical examination of the nose showed tip ptosis, mild leftward septal deviation, large inferior turbinates, clear rhinorrhea bilaterally, and boggy mucosa.  "Afrin did not improve airway; elevating tip minimally improved airway."  Rigid endoscopy showed narrow nasal cavity on the left "and as above."  The assessment was nasal obstruction despite septoplasty.  The Veteran was interested in discussing surgical procedures "to open nasal airway."

In July 2008, the Veteran complained of "some exertional difficulty breathing out of his left nostril despite irrigations, Claritin, and Nasonex."  Physical examination of the nose showed mild tip ptosis, mild residual leftward septal deviation and spur, patent bilateral nasal airways, no turbinate hypertrophy, and good equal airflow bilaterally.  The Cottle maneuver showed "improved right nasal breathing with stenting of internal valve."  The assessment was left internal nasal valve collapse status-post septoplasty.  The Veteran was advised that he might benefit from using Breathe Right strips as needed.  He also was advised that repeat surgery "may not be warranted at this time and would alter his exterior nasal appearance."  The VA clinician noted that the initial surgical indications for the Veteran's septoplasty had included nasal obstruction and obstructive breathing.  This clinician also noted:

[The Veteran's] nasal surgery was performed to improve post-traumatic septal deviation to allow normal physiologic airflow through the nose.  This may help his asthma since he should have better humidification, filtration, and warming of environmental air.  He also was unable to deliver any nasal medications for his rhinitis, which he is now able to do with good results.  At that time, the Veteran did not have significant sinus disease on imaging except for concha bullosa, which did not necessitate surgical intervention.

In December 2008, the Veteran complained of a nasal obstruction.  A history of traumatic nasal deformity, helped with septoplasty 2 years earlier, and continuing left nasal obstruction was noted.  The Veteran also was on maximum medical management for allergic rhinitis.  A history of smoking cigarettes also was noted.  Physical examination of the nose showed a left inferior spur, prominent posteriorly, mild turbinate enlargement, and no perforation.  The assessment was revision of septoplasty, endoscopic, and continue allergic rhinitis medical management.

The Veteran had a second nasal surgery at a VAMC in January 2009.  An ENT attending note dated on January 9, 2009, stated that, on examination in the ENT clinic, the Veteran was "found to have [a] persistent left septal spur that appeared to be scarred to inferior turbinate causing persistent [nasal] obstruction as well as inferior turbinate hypertrophy."  A history of allergic rhinitis was noted along with traumatic nasal deformity with nasal obstruction "initially helped with a septoplasty approximately 2 years ago but still has some symptoms."  The Veteran was informed of the risks and benefits of undergoing revision endoscopic septoplasty and bilateral inferior turbinoplasty.  The VA physician stated, "Intraoperatively, left spur scarred to inferior turbinate posteriorly as well as another spur anteriorly.  These were locally [sic] via endoscopic approach.  A small perforation was noted in the region of the previously dissected perichondrial flap.  [The Veteran] will be discharged today."

A Brief Operative Note dated on January 9, 2009, indicated that the Veteran's pre-operative and post-operative diagnoses were nasal obstruction and inferior turbinate hypertrophy.  The Veteran had septoplasty and inferior turbinate reduction.  The operative findings were a left scar band from the septum to the posterior inferior turbinate, an anterior inferior deflection of caudle septum in to the left nasal cavity, and a small 2 mm septal perforation.  There were no complications.  The Veteran's electronically signed consent form also was included in his surgical records from his second nasal surgery.  A copy of the Veteran's post-surgical instructions following his second nasal surgery indicates that he was advised not to blow his nose and to sneeze with his mouth open.  The Veteran also was provided with a form excusing him from work until January 13, 2009, and advising him not to engage in heavy lifting above 20 pounds for 2 weeks or blow his nose.  If the Veteran experienced a nose bleed, he was advised to use pressure for 10 minutes, Afrin, and a cold pack.

On VA otolaryngology outpatient treatment in February 2009, the Veteran reported that he was doing well and "irrigating with saline."  He also reported that his sinusitis symptoms "have been improving."  Physical examination of the nose showed anteriorly within normal limits, midline septum without visible perforation, small inferior turbinates, and no mucosal irregularity or middle meatus pus or edema.  The assessment was nasal obstruction treated with revision septoplasty.  The VA clinician discussed the finding at surgery "of very small posterior perforation, will be asymptomatic and should not be cause of any future symptoms.  No evidence today of acute or chronic rhinosinusitis.  Continue maintenance saline irrigations and sprays and daily nasal steroids."

On VA outpatient treatment in February 2011, it was noted that there had been "a small complication" following the Veteran's ENT surgery "but they fixed it, and he is very happy with them."

The Veteran testified at his October 2012 Board hearing that, following his March 2006 nasal surgery, he experienced breathing and sinus problems and increased allergies.  See Board hearing transcript dated October 9, 2012, at pp. 15.  He also testified that he was told by the VA surgeon following his second nasal surgery in January 2009 that his septum had been perforated as a result of "a slip of the knife" during his first nasal surgery in March 2006.  Id., at pp. 15-16.

In response to a request for an opinion, a VHA surgeon stated in October 2014 that the Veteran did not experience any additional nasal disability/ies as a result of his March 2006 surgery.  The rationale for this opinion was:

The perforation, as described by the surgical residents and attending physician, who was present at the revision septoplasty, was very small (2 [millimeters] in diameter) and posterior in location.  Perforations of this size cause no problems and the posterior location of the perforation make complications even less likely.  Classically, large anterior perforations cause severe crusting of the nose and bleeding from around the mucosal edges of the perforation.  Air entering the nose dries the mucosa leading to cracking and bleeding with resultant scab formation and crusting.  The patient, further, is able to reach these scabs and picks at them making the situation worse.  The crusting and bloody scabs lead to severe nasal obstructions on a daily basis.  Posterior perforations are in a more humidified region of the nose and do not have these problems.  This [Veteran] did not experiences this problems.  In fact, for 2 years, his 'breathing was markedly improved.'  The attending surgeon who directed the revision septoplasty stated that a perforation of this size and in this location would cause the [Veteran] no problems.

This VHA surgeon next opined that it was less likely than not that the Veteran experienced a septal perforation secondary to VA carelessness, negligence, lack of skill, or error in judgment.  The rationale for this opinion was:

Perforations of the septum are a well-known complication of this type of surgery and thus they are included in the consent form, which this [Veteran] signed.  The [Veteran] was followed up in the ENT clinic on a regular basis.  At each appointment, as documented in the Veteran's chart, the Veteran stated that his nasal breathing was improved.  Careful examination of the Veteran's nose, including endoscopic evaluation, by several resident physicians, revealed a straight septum, normal mucosa, and no mention of a septal perforation.  The perforation must have been very small for all [of] these physicians to have missed it.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for septal perforation claimed as due to VA lack of proper care/negligence in providing surgical treatment in March 2006.  The Veteran contends that the VA surgeon who performed his nasal surgery in March 2006 left him seriously disabled because of negligence/lack of care in operating on his nose.  He also contends that, but for the March 2006 VA surgeon's negligence, he would not have experienced additional nasal disability.  The record evidence does not support the Veteran's assertions.  It shows instead that, although the March 2006 VA nasal surgery resulted in a very small posterior nasal perforation, this perforation did not result in any additional disability experienced by the Veteran (as the VHA surgeon concluded in May 2014).  The May 2014 VHA surgeon noted that septal perforations were "a well-known complication" of nasal septoplasty and the Veteran had signed a surgical consent form which indicated that septal perforations were a known complication.  This surgeon also noted that the Veteran himself reported on post-surgical outpatient treatment that his nasal breathing had improved and no septal perforation was noted by multiple clinicians who treated him following his surgery.  These findings are supported by a review of the record evidence and are contrary to the Veteran's assertion that his March 2006 nasal surgery constituted negligent medical treatment and resulted in additional disability.  

Despite the Veteran's assertions to the contrary about what the January 2009 VA surgeon told him regarding his initial March 2006 nasal surgery, a review of the January 2009 surgical records does not indicate that this surgeon concluded that the nasal perforation was the result of a "slip of the knife" at the earlier surgery.  The May 2014 VHA surgeon's findings regarding the lack of additional disability caused by the March 2006 and the absence of negligence/lack of care in providing surgical treatment in March 2006 also are supported by the findings of the February 2009 VA clinician.  The February 2009 VA clinician specifically found that the Veteran's small nasal perforation "will be asymptomatic and should not be cause of any future symptoms."  This is in accord with the subsequent opinions provided by the VHA surgeon in May 2014.  The VA clinician's opinions in February 2009 and in May 2014 were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which supports granting his 1151 claim.  In summary, the Board finds that the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for septal perforation, claimed as due to VA lack of proper care/negligence in providing surgical treatment in March 2006, must be denied.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran is competent to report what he has experienced before and after March 2006.  The Board concludes that his lay statements are less than credible in light of the medical evidence showing no clinical relationship between any additional nasal disability and VA surgical treatment in March 2006.  Contrary to the Veteran's assertions, the medical evidence shows instead that his septal perforation was a known complication of his March 2006 nasal surgery (which he consented to) and it improved his nasal breathing for at least 2 years afterwards.  The evidence finally indicates that any septal perforation was not the result of VA lack of proper care/negligence in operating on the Veteran's nose in March 2006.  The Veteran is not competent to offer an opinion regarding any causal relationship between VA surgical treatment in March 2006 and any current nasal disability.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the record evidence showing no nexus between his septal perforation and VA surgical treatment in March 2006.

New and Material Evidence Analysis

The Veteran finally contends that new and material evidence has been submitted sufficient to reopen his previously denied service connection claim for right shoulder impingement.  He specifically contends that recent VA medical treatment records demonstrate his continuing need for medical care for a problematic right shoulder which, in his view, has existed since his active service and is related to service.

As noted in the Introduction, in March 2006, the RO denied, in pertinent part, the Veteran's claim of service connection for right shoulder impingement.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the March 2006 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for right shoulder impingement may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for right shoulder impingement on a VA Form 21-4138 which was date stamped as received by the RO on August 17, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for right shoulder impingement, the evidence before VA at the time of the prior final RO decision in March 2006 consisted of the Veteran's service treatment records, his post-service VA treatment records, and lay statements.  The RO noted that the Veteran was seen for a right shoulder injury in 1986, several years prior to his entry on to active service.  The RO also noted that there were no complaints of or treatment for a right shoulder disability (which the RO characterized as right shoulder pain and arm numbness) during the Veteran's active service and no evidence that the pre-existing right shoulder condition was aggravated (permanently worsened).  Thus, the claim was denied.

The newly received evidence includes additional VA medical treatment records and the Veteran's lay statements and Board hearing testimony.  This evidence shows that, on private outpatient treatment in April 2009, the Veteran's complaints included multiple right shoulder dislocations "which sound like more self-reducing," mechanical right shoulder symptoms, popping, "and occasional whole hand numbness."  The Veteran was right-hand dominant.  "He states that today he would like to have his right shoulder evaluated which has caused him problems for several years."  Objective examination showed a full range of motion, 5/5 muscle strength, and minimal tenderness to palpation over the biceps.  An MRI scan from November 2008 was reviewed and showed 180 degrees posterior labral tear.  The private clinician stated, "Due to his recurrent [right shoulder] dislocations, mechanical symptoms and MRI, I believe surgical stabilization is the best option for him."  The assessment was right shoulder pain and recurrent dislocations.

The Veteran had right shoulder surgery at a private hospital in May 2009.  The pre-operative diagnosis was right posterior shoulder instability with associated labral tear.  The post-operative diagnosis was right posterior shoulder instability with associated labral tear and chondral lesion posterior inferior glenoid (GLAD lesion).  

On outpatient treatment in October 2009, the Veteran complained of occasional mild soreness in the posterior aspect of his right shoulder.  "He is doing better than he was prior to surgery.  He feels like he is making steady progress with [physical therapy]."  Objective examination showed his shoulder "looks good," full symmetric range of motion," no posterior joint line tenderness, no pain with a posterior load shift, no instability, 5/5 rotator cuff strength.  "Overall great exam."  The assessment included 41/2 months status-post right shoulder arthroscopic posterior stabilization with microfracture of glenoid articular defect, recovering well.  The private clinician stated, "In regard to his shoulder, I think [the Veteran] is recovering well.  I explained to him that it could be a year before he is fully recovered, especially given the microfracture component of his surgery.  I think he is doing well in that regard."

With respect to the Veteran's application to reopen the previously denied service connection claim for right shoulder impingement, the Board notes that the evidence which was of record in March 2006 did not indicate that the Veteran's right shoulder impingement, which existed prior to service, had been aggravated (permanently worsened) during service or otherwise was related to active service or any incident of service.  Despite the Veteran's repeated assertions, a review of the record evidence submitted since March 2006 still does not indicate that his pre-existing right shoulder impingement was aggravated during service or otherwise is related to service.  Although the evidence received since March 2006 is new, in that it has not been submitted previously to agency adjudicators, it is not material because it still does not establish that the Veteran's pre-existing right shoulder impingement worsened during service or otherwise is related to service.

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his right shoulder impingement is related to active service.  The Veteran is not competent to testify as to the etiology of his right shoulder impingement as such opinion requires medical expertise.  As noted elsewhere, the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service aggravated the Veteran's pre-existing right shoulder impingement is insufficient to require the Secretary to obtain an opinion concerning the contended causal relationship between this disability and active service.  See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied service connection claim for right shoulder impingement.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the previously claim of service connection for right shoulder impingement.  Unlike in Shade, there is no evidence in this case - either previously considered in the March 2006 RO decision, which denied the service connection claim for right shoulder impingement, or received since this decision became final - which demonstrates that the Veteran's right shoulder impingement is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied claim of service connection for right shoulder impingement.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for right shoulder impingement is not reopened.


ORDER

An initial rating greater than 30 percent prior to May 11, 2012, and greater than 50 percent thereafter for depression is denied.

A disability rating greater than 20 percent effective January 1, 2009, for a left knee meniscus tear is denied.

A temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left knee meniscal tear beyond January 1, 2009, is denied.

A disability rating greater than 10 percent for left knee arthritis is denied.

SMC based on aid and attendance and/or housebound status effective January 1, 2009, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for septal perforation, claimed as due to VA lack of proper care/negligence in providing surgical treatment in March 2006, is denied.

As new and material evidence has not been received, the previously denied claim of service connection for right shoulder impingement is not reopened.


REMAND

The Veteran contends that his service-connected left knee meniscus tear, left knee arthritis, and lumbar spine degenerative disc disease and degenerative joint disease caused or contributed to his unemployability, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying TDIU claim can be adjudicated on the merits.

With respect to the Veteran's TDIU claim, the Board acknowledges that he currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Service connection is in effect for major depressive disorder, evaluated as 50 percent disabling effective May 11, 2012, eczema of both hands, evaluated as 30 percent disabling effective April 25, 2008, temporomandibular joint (TMJ) dysfunction, evaluated as 20 percent disabling effective March 23, 2007, left knee meniscus tear, evaluated as 20 percent disabling effective January 1, 2009, asthma, evaluated as 10 percent disabling effective December 15, 1998, left knee arthritis, evaluated as 10 percent disabling effective August 17, 2006, lumbar spine degenerative disc disease and degenerative joint disease, evaluated as 10 percent disabling effective May 29, 2007, allergic rhinitis, evaluated as 10 percent disabling effective July 31, 2007, residuals of a left forehead scar laceration, evaluated as 10 percent disabling effective July 31, 2007, residual surgical scarring of the left knee, evaluated as 10 percent disabling effective July 31, 2007, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective September 30, 2009, radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective September 30, 2009, right hand scars, evaluated as zero percent disabling effective December 15, 1998, and for a right rib fracture, evaluated as zero percent disabling effective March 21, 2007.  The Veteran's total combined disability evaluation for compensation is 90 percent effective March 30, 2009.  

The Board notes that it is precluded from assigning a TDIU in the first instance.  As noted in the Introduction, non-service-connected disabilities may not be considered in adjudicating a TDIU claim.  Although a January 2015 VA examination addressed the current nature and severity of the Veteran's service-connected left knee meniscus tear and left knee arthritis, this examination report did not address the impact of these disabilities, alone or in combination with other service-connected disabilities, on his employability.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Since the January 2015 VA examiner failed to provide any opinion as to the functional effects of the Veteran's left knee disabilities on his employability, such an opinion should be obtained.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    Thus, on remand, the AOJ should obtain an opinion which addresses this question.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claims for a higher initial rating for service-connected depression and increased ratings for left knee meniscus tear and left knee arthritis, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extra-schedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Schedule the Veteran for appropriate examination(s) to determine the functional impact of his service-connected disabilities. The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on examination of the Veteran, and full consideration of the medical evidence, the physician should describe the functional effects of the Veteran's service-connected disabilities i.e., major depressive disorder, eczema of both hands, TMJ dysfunction, left knee meniscus tear, asthma, left knee arthritis, lumbar spine degenerative disc disease and degenerative joint disease, allergic rhinitis, residuals of a left forehead scar laceration, residual surgical scarring of the left knee, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, right hand scars, and a right rib fracture, on his activities of daily living, to include employment.

In particular, the physician should provide comment as to functional effects of each disability-as well as the combined effects of all service-connected disabilities-on the Veteran's ability to perform the mental and/or physical acts required for employment.

In rendering opinion responsive to the above, the examiner should consider and discuss the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice connected disorders. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


